ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM:
This court reversed the conviction and rendered a judgment of dismissal. United States v. Kebodeaux, 687 F.3d 232 (5th Cir.2012) (en banc). The Supreme Court reversed and remanded. United States v. Kebodeaux, — U.S.-, 133 S.Ct. 2496, 186 L.Ed.2d 540 (2013).
The defendant was convicted after a bench trial based on stipulated facts. On appeal, he raised only the issue that the Supreme Court has now decided adversely to him. No further proceedings are required. The judgment of conviction is AFFIRMED.